United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3987
                                   ___________

Teng Chu Palmer, also known as          *
Julia Deng Palmer,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
                 1
Carlos Gutierrez, Secretary of the      *
Department of Commerce,                 *    [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: March 7, 2006
                                Filed: March 17, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      The judgment of the district court is affirmed for the reasons stated in the
opinion filed by the district court. See 8th Cir. R. 47B.
                        ______________________________



      1
      Carlos Gutierrez has been appointed to serve as Secretary of the Department
of Commerce, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).